Citation Nr: 0607953	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-20 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to October 31, 1997 
for a grant of service connection for chronic constipation as 
secondary to service-connected anemia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service in the United 
States Navy from March 1989 to April 1993; her service dates 
are not at issue in this appeal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in August 
2003 and issued in September 2003 by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, granted service 
connection for chronic constipation as secondary to service-
connected anemia, and assigned October 31, 1997, as the 
effective date for that grant of service connection.  The 
veteran disagreed with the assigned effective date for the 
grant of service connection in October 2003, and a statement 
of the case (SOC) was issued in June 2004.  Later that same 
month, in June 2004, the veteran's timely substantive appeal 
was received.  

The RO, in the September 2003 rating decision which granted 
service connection for constipation, assigned a 10 percent 
initial evaluation for that disability, by analogy to 
irritable colon syndrome, under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7319.  In September 2005, the RO granted an 
increased initial evaluation to 30 percent for constipation, 
the maximum schedular evaluation under DC 7319.  The RO 
advised the veteran that the issue of an increased initial 
evaluation for constipation was no longer on appeal.  As a 30 
percent evaluation is the maximum schedular evaluation under 
DC 7319, the claim for an increased initial evaluation is no 
longer in contention.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

In February 2006, the Board received a statement from the 
veteran which has not been reviewed by the RO.  In this 
statement, the veteran contended that the timing of 
submission of her claim for service connection for 
constipation was based on the advice of her service 
organization representative.  The veteran reiterated her 
contention that, since constipation began in service, when 
treatment for anemia was instituted, and has been chronic and 
continuous since that time, she is entitled to an effective 
date proximate to her service discharge for this disability, 
since it had its onset in service.  No new facts or 
contentions which might raise a new basis for granting the 
claim are presented by this statement.  Remand for review of 
the statement by the agency of original jurisdiction is not 
required, nor is waiver of such review required.  38 C.F.R. § 
20.1304 (2005).


FINDINGS OF FACT

1.  On October 31, 1997, the RO received a claim of 
entitlement to service connection for constipation.

2.  The veteran did not file a formal or informal claim for 
service connection for constipation in the year prior to 
October 31, 1997.


CONCLUSION OF LAW

No criterion for an effective date prior to October 31, 1997, 
for a grant of service connection for constipation as 
secondary to service-connected anemia has been met.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.155, 3.157, 3.159, 3.400(b)(2)(i), 3.400(q)(1)(ii), 
3.400(r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record establishes that the veteran's constipation is a 
side effect of medication used to treat service-connected 
anemia.  Service connection for anemia was granted effective 
April 29, 1993, the day following the veteran's service 
discharge, and a compensable evaluation was assigned for 
anemia effective in 1995.  The veteran contends that her 
award of service connection for constipation should be 
effective on April 29, 1993, or, at the latest, in 1995, when 
a compensable evaluation was granted for the service-
connected anemia.




Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, in January 2003, the RO issued a letter which 
advised the veteran of several of the provisions of the VCAA, 
and advised the veteran that she was being scheduled for VA 
examination.  Thus, the January 2003 letter was issued prior 
to the rating decision underlying this appeal, since that 
rating decision, which granted service connection for 
constipation, was issued in September 2003.  The September 
2003 rating decision explained how the effective date was 
assigned, and set forth the facts considered in that 
assignment.  The SOC issued in June 2004 provided the veteran 
with the applicable portion of 38 C.F.R. § 3.400, the 
regulation which governs the assignment of effective dates of 
awards of monetary compensation, and provided the veteran 
with the full text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA, and explained that no 
claim for service connection for constipation had been 
received prior to October 31, 1997.  

The veteran requested a personal hearing, and that hearing 
was conducted in April 2005.  At that hearing, the veteran 
testified to her belief that she was entitled to service 
connection for constipation from her service discharge, since 
the symptoms had been present chronically and continuously 
since service, or to an effective date as of October 23, 
1995, when a compensable evaluation for anemia was granted.  
She indicated that records of a Dr. Wright would show the 
chronicity and continuity of her gastrointestinal symptoms, 
and stated she would provide authorization for release of Dr. 
Wright's records.  The evidence subsequent to the April 2005 
hearing does not reflect that the veteran provided such 
authorization.

Thereafter, the August 2005 SSOC advised the veteran of legal 
precedent applicable to her claim, and explained why VA 
treatment records reflecting complaints of constipation were 
not considered claims or informal claims for service 
connection for that symptom.  

The veteran did not receive notice about the laws and 
regulations governing assignment of effective dates in 
October 1997, when she submitted her claim for service 
connection for constipation.  See Dingess/Hartman v. 
Nicholson,  Nos. 01-1917 and 02-1506.  However, the duty to 
assist letters, the rating decisions, the June 2004 SOC, and 
the August 2005 SSOC, together with other communications of 
record, have provided the veteran with the notice required 
under the VCAA.  The fact that the veteran understands what 
evidence is required to substantiate her claim is established 
in the veteran's April 2005 personal hearing testimony, in 
which the veteran discusses her February 2006 statement 
submitted to the Board, in which the veteran contends, in 
essence, that the Board should ignore the actual date of 
submission of the claim, because that date was based on the 
advice of her representative.  The Board finds that the 
claimant and his representative were aware of the evidence 
required to substantiate her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Accordingly, 
there is no prejudice to the veteran with the Board 
proceeding to decide the appeal.

The appellant has had an opportunity to review the evidence 
and comment on the evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  The 
veteran has testified in her own behalf.  The duty to assist 
the veteran in developing evidence to substantiate the claim 
addressed in this decision has been met.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  Mayfield, supra.

Claim for an earlier effective date
 
The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a).  Thus, under the statute, 
the RO's assignment of October 31, 1997, as the effective 
date for the award to the veteran of service connection for 
constipation is correct, because she submitted the original 
claim for service connection for that disability on October 
31, 1997.  The Board notes that the veteran contends that the 
claim for service connection for constipation submitted on 
October 31, 1997 was a request to reopen that claim.  The 
Board is unable to find a previous claim for service 
connection for that disability or a RO denial of such a 
claim.  To the extent that the veteran's post-service 
clinical records reflect complaints of constipation, in the 
absence of a claim for a separate evaluation for that 
disorder, those complaints reflect, at most, evidence 
relevant to the evaluation of service-connected anemia.  

Nonetheless, the veteran could be entitled to an effective 
date prior to the date of submission of her claim in October 
1997 if she submitted an informal request for service 
connection for constipation prior to October 1997.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  A 
formal claim filed within one year following receipt of an 
informal claim may be considered submitted as of the date of 
the informal claim.  38 C.F.R. § 3.155.

The veteran's service medical records establish that she was 
treated for anemia in service, and the RO granted service 
connection for anemia, effective in April 1993, and assigned 
an initial noncompensable evaluation, in a rating decision 
prepared in August 1994, following receipt of the service 
medical records.  The veteran disagreed with the 
noncompensable evaluation assigned for anemia, but the record 
is devoid of evidence that the veteran alleged that an 
increased evaluation was warranted for anemia based on 
constipation or that the veteran sought a separate grant of 
service connection for constipation.  No informal claim for 
constipation can, therefore, be inferred from the veteran's 
statements at this time.  A SOC was issued in December 1994, 
but the veteran did not perfect a substantive appeal.  

In August 1995, the veteran sought a compensable evaluation 
for service-connected anemia.  The August 1995 claim for a 
compensable evaluation for anemia is devoid of reference to a 
complaint of constipation.  

At an October 1995 personal hearing, the veteran testified 
that her anemia was manifested by lightheadedness, fatigue, 
and other symptoms, but she did not testify that it caused 
constipation.  Her October 1995 testimony was entirely devoid 
of any reference to constipation.  Her December 1995 
disagreement with the denial that month of a compensable 
evaluation for anemia was likewise entirely devoid of any 
reference to constipation.  No informal claim for a separate 
grant of service connection for constipation can be inferred 
from the October 1995 testimony or the other communications 
during this period of time.

By a rating decision issued in February 1996, an increased, 
compensable, 10 percent evaluation for anemia was granted.  

In March 1997, the veteran again testified at a personal 
hearing, and that testimony was entirely devoid of any 
reference to constipation.  No informal claim for a separate 
grant of service connection for constipation can be inferred 
from this testimony.  

None of these communications indicates any intent to seek 
service connection for constipation.  An effective date prior 
to October 31, 1997 for the grant of service connection for 
constipation cannot be established on the basis that an 
informal claim was submitted in the year prior to that date.

By a statement received on October 31, 1997, the veteran 
alleged that she was suffering bouts of constipation due to 
medication used to treat her service-connected anemia.  The 
veteran's claim has been granted effective the date of 
receipt of that claim.  

Thus, there is no evidence of record of any written 
communication regarding a complaint of constipation or other 
side effects of anemia in the year prior to the receipt of 
the October 1997 formal claim, nor does the veteran appear to 
so contend.  

The veteran testified, at her April 2005 personal hearing, 
that she wanted service connection for constipation following 
her service discharge, but understood that, since that 
condition was secondary to the treatment of anemia, she would 
have to seek service connection for anemia first.  She 
testified that she intended to seek service connection for 
constipation as soon as the grant of service connection for 
anemia came through.  She further testified that symptoms of 
constipation were present chronically and continuously since 
she first was treated for anemia in service prior to her 
service discharge.  

While these contentions explain and reiterate her belief that 
she is entitled to service connection for anemia as of the 
date of her service discharge, or as of the date a 
compensable evaluation was assigned for service-connected 
anemia in 1995, this testimony does not establish or allege 
that a formal or informal claim for service connection for 
constipation was submitted prior to October 31, 1997.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  Thus, as an 
alternative, the veteran might be entitled to an effective 
date prior to October 31, 1997 for the grant of service 
connection for constipation if she establishes that there was 
CUE in a prior denial of service connection for that 
disorder.  However, there is no evidence of record of a prior 
denial of service connection for constipation, and the 
veteran has not contended that such error occurred.  The 
veteran does not contend that CUE warrants a grant of service 
connection for constipation prior to October 31, 1997, and 
the Board finds no evidence of allegations that the veteran 
had a service-connected disability manifested by constipation 
prior to October 31, 1997.  An effective date prior to 
October 31, 1997, for the grant of service connection for 
constipation, on the basis of CUE is not alleged, and cannot 
be inferred from the record.  The Board finds that 
consideration of CUE does not provide a basis for granting 
this appeal. 

Congress has established specific rules governing effective 
dates for awards of monetary benefits.  38 U.S.C. § 5110.  
The Board is not free to disregard those rules without 
statutory authority.  Given the facts presented in this case, 
the Board finds that no criterion has been met under any 
statutory or regulatory provision governing the assignment of 
an effective date which would authorize assignment of an 
effective date prior to October 31, 1997 in this case, since 
that is the date on which the RO received the claim for 
service connection for constipation.  

The Board understands the veteran's contention that, since 
this disability is secondary to service-connected anemia, the 
effective date of the grant of service connection for 
constipation should be the same as the effective date of the 
award of service connection for anemia.  Unfortunately, there 
is no provision allowing assignment of an effective date for 
service connection for a secondary disability based solely on 
the effective date of the primary disability without regard 
to submission of a claim for service connection for the 
secondary disability.  Accordingly, in the absence of any 
statutory or regulatory authority for an earlier effective 
date, the appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


